Citation Nr: 0309595	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




REMAND

The veteran served on active duty from January 1975 to April 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Atlanta, 
Georgia.  

The Board has undertaken additional development of this issue 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  The 
development was completed, but the Federal Circuit has now 
held that 38 C.F.R. § 19.9(a)(2) is invalid.  Disabled 
American Veterans et. al v. Secretary Of Veterans Affairs, 
Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 2003).  

The RO has not had the opportunity to review the additional 
evidence obtained by the Board in conjunction with the claim.  
Accordingly, the claim must be remanded to the RO for the 
following actions:

The RO should readjudicate the veteran's 
claims considering the evidence added to 
the record since the last supplemental 
statement of the case.  If service 
connection for bilateral hearing loss 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims for benefits to 
include a summary of the evidence added 
to the record since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


